Citation Nr: 1812571	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  05-10 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for residuals of displaced fracture, right fifth finger (little finger). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.T.Stallings, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1993 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, PA.

This matter was previously remanded by the Board in June 2017 for additional development. That development has been complete and jurisdiction has returned to the Board.

FINDING OF FACT

The Veteran's residuals of a right fifth finger fracture are not manifested by symptoms approximating an amputation of that finger, or by involvement of other fingers or the whole hand so as to warrant a compensable or separate rating.


CONCLUSION OF LAW

The criteria for a fifth finger disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5156, 5227, 5230 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10 (2017). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45. DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse. The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant. 38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability. 38 C.F.R. § 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 (2017). When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3 (2017). 

The Board has reviewed all the evidence in the Veteran's electronic file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected disability is rated under Diagnostic Code 5227. Under Diagnostic Code 5227, a maximum noncompensable rating is assigned for unfavorable or favorable ankylosis of the ring or little finger regardless whether the finger is on the major (dominant) or minor (non-dominant) hand. 38 C.F.R. § 4.71a Diagnostic Code 5227. 

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against an initial compensable rating for the Veteran's service-connected fifth finger disability. The reasons for this determination are explained below.
The Veteran is currently and has throughout the appeals period been rated at a noncompensable rating for his service connected right little finger disability. Since the Veteran is in receipt of the maximum disability rating available under Diagnostic Code 5227, the Board will consider other potentially applicable Diagnostic Codes in the Rating Schedule. Under Diagnostic Code 5230, a maximum zero percent rating is assigned for any limitation of motion of the little finger (whether on the major (dominant) or minor (non-dominant) hand). 38 C.F.R. § 4.71a, Diagnostic Code 5230. Thus, the Veteran is also in receipt of the maximum disability rating under Diagnostic Code 5230. In this regard, while it is the intention of the rating schedule to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint, there is no compensable rating available under either Diagnostic Code 5227 or 5230. 38 C.F.R. § 4.71a. 

Although the Board recognizes that the Veteran currently is in receipt of the maximum zero percent disability rating, the Note to Diagnostic Code 5227 states that an amputation evaluation should also be considered, particularly where ankylosis is present. 38 C.F.R. § 4.71a. Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure. Lewis v. Derwinski, 3 Vet. App. 259 (1992). 

Here, the Veteran is noted as having ankylosis of the first MCP joint of his little finger on his right hand at his May 2017 VA examination. Although noted as ankylosis, the examiner stated that there was a limited flexion of the right little finger, but no fixed ankylosis.  More so, at his most recent examination in December 2017, no ankylosis was noted for either hand. Even giving benefit of the doubt to the Veteran that ankylosis is present in his right little finger, ankylosis whether favorable or unfavorable still does not equate to a compensable rating. More so, no evidence of record indicates that the right little finger is so disabled, by ankylosis or by any other symptoms, to include pain, such that its functional impairment more nearly approximates amputation. Thus, the Board concludes that an increased rating is not warranted via the amputation codes because the nature of the Veteran's service-connected right fifth finger disability is not analogous to amputation. Id.  
The Board recognizes the Veteran's lay statements of pain and limitation of motion in his right little finger. However, limitation of motion does not entitle the Veteran to a higher disability rating. As stated above, even if rated under DC 5230, he is already in receipt of the maximum schedular disability rating available for limitation of motion of the right little finger. As previously mentioned, his little finger must result in ankylosis equivalent to an amputation to warrant a compensable disability rating. Thus, even when considering the Veteran's complaints of pain and limitation of motion, the requirements for a compensable disability rating for the right 5th metacarpal are not met. Accordingly, the Board finds that the current noncompensable evaluation adequately compensates the Veteran for the pain and functional impairment caused by his service-connected residuals of right 5th finger fracture (including ankylosis). DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.59. Furthermore, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the United States Court of Appeals for Veterans Claims (Court) determined that if a claimant is already receiving the maximum disability rating, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable. 

Moreover, although 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1 (2011) provide that actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint, there is no compensable minimum rating available under Codes 5227. In Sowers v. McDonald, the Court held that the provisions of 38 C.F.R. § 4.59 are not an independent provision that may be applied without an underlying Diagnostic Code. See Sowers v. McDonald, 27 Vet. App. 472 (2016). Because Codes 5227 and 5230 provide for a maximum noncompensable rating, a compensable rating is not available under either diagnostic code due to the provisions of 38 C.F.R. § 4.59. Collectively, the above medical and lay evidence of record establishes compensable ankylosis or limitation of motion for the Veteran's little finger, even with consideration of pain and other factors of functional loss. See 38 C.F.R. § 4.71a. 

The Note to Diagnostic Code 5227 also states that an additional evaluation is warranted for any resulting limitation of motion of other digits or interference with the overall function of the hand due to the service-connected little finger. Here, although the Veteran and his representative note difficulty gripping and making a fist, there is no evidence that the 5th finger disability has interfered with the overall function of the hand, such that a separate evaluation is warranted under the Note to Diagnostic Code 5227. 38 C.F.R. § 4.71a, Code 5227. The May 2015 examiner stated that although there is a little less range of motion in the right little finger, the grip remains near normal because the other four fingers have normal power. In fact, the Veteran's disability had fluctuated between no symptomology at all and some symptomology. This has been consistent through the appeal period. Even at the Veteran's first VA examination in July 2003 following separation, the Veteran had a full range of motion and no bone abnormalities. The VA exam in March 2015 showed that the disability has resolved completely and currently even at his most recent December 2017 exam, some of his previous symptomology from a May 2017 had improved based on the clinic findings. Thus, the Board finds the medical evidence more probative to the fact that there is no overall functional disability with the Veteran's whole hand or other digits. 

The Board finds that a preponderance of the evidence is against the Veteran's claim for compensable rating for his service-connected right little finger disability. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application and the claim is denied. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial compensable rating for residuals of displaced fracture, right fifth finger is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


